DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed June 2, 2022. Claims 1, 2, 4, 6, 7, 10, 19, and 21 have been amended. Claim 20 is cancelled. Claims 1-19 and 21 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 2, 2022 have been fully considered but they are not persuasive.
Regarding the rejection under 35 U.S.C. § 103, Applicant argues that the prior art does not address the claim amendments (pages 13-15 of Applicant’s response). The revised rejection (below) addresses the claim amendments, including with the addition of new references (e.g., the Smith and Cranshaw references) to help address the newly amended-in claim limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wiener et al. (US 2019/0238354) in view of Smith (US 2017/0236097) in view of Cranshaw et al. “Calendar.help: Designing a Workflow-Based Scheduling Agent with Humans in the Loop.” CHI 2017, May 6-11, 2017 in view of Lawson et al. (US 2013/0072153) in view of Sambhar (US 2011/0107236) in view of Fanty et al. (US 10,403,272).
[Claim 1]	Wiener discloses a method comprising:
	accessing an electronic meeting invite, wherein the electronic meeting invite is associated with at least two meeting management interfaces, wherein the first meeting management interface corresponds to meeting scheduling applications and the second meeting management interface corresponds to a virtual assistant (fig. 1; ¶¶ 17, 21-22, 26-27, 46 – The virtual assistant has an interface. The other meeting participants also have an interface for communication. The various participants (computer and human) interface with a meeting environment);
	extracting, from the electronic meeting invite, electronic conferencing details for a scheduled meeting, wherein the scheduled meeting is scheduled based on one or more virtual assistant operations that are adapted to operate with a scheduling interface of an application associated with the scheduled meeting (¶¶ 19, 27; fig. 1; ¶¶ 17, 21-22, 26-27, 46 – The virtual assistant has an interface. The other meeting participants also have an interface for communication. The various participants (computer and human) interface with a meeting environment);
detecting an occurrence of the scheduled meeting based on an analysis of the extracted electronic conferencing details (¶¶ 19, 27);
based on the detected occurrence of the scheduled meeting, programmatically establishing a call communication with a conferencing session associated with the scheduled meeting, the call communication established via a communication platform by a virtual assistant (¶¶ 19, 27, 32-34).
Wiener does not explicitly disclose that the second meeting management interface corresponds to a virtual assistant that communicates via a framework component, the framework component provides an email alias associated with the virtual assistant, wherein the email alias is associated with the virtual assistant to enable extracting electronic conferencing details for scheduled meetings. However, Smith performs the step of accessing an electronic meeting invite, wherein the electronic meeting invite is associated with at least two meeting management interfaces, wherein the first meeting management interface corresponds to meeting scheduling applications and the second meeting management interface corresponds to a virtual assistant that communicates via a framework component, the framework component provides an email alias associated with the virtual assistant, wherein the email alias is associated with the virtual assistant to enable extracting electronic conferencing details for scheduled meetings (Smith: ¶¶ 93-117, 141-165). Smith describes the use of application programming interfaces (APIs) and an application layer including one or more application modules to implement the invention and such application module functions may facilitate a scheduling process using an email message that, when emailed to a particular email address, triggers an event scheduling process or task (Smith: ¶¶ 73-75, 83, 93). A bot may simply be a collection of executable programming instructions. As seen in Smith, copying a particular email address triggers scheduling script to be executed on behalf of a Scheduler (Smith: ¶¶ 93-117, 141-165) and the Scheduler may interact with other applications and platforms (Smith: ¶ 165). In effect, Smith discloses a bot and what is at least the equivalent of a bot framework. Even if Smith is not seen as inherently disclosing that its framework is specifically a “bot framework” (as recited in the claim), Cranshaw specifically explains how a virtual assistant is asked for help with scheduling by copying the virtual assistant in an email (Cranshaw: p. 2383, col. 2) and “[t]he assistant’s mailbox is managed using the Exchange Web Service API via Microsoft Bot Framework” (Cranshaw: p. 2385, col. 2). Cranshaw shows that the type of scheduling facilitated by copying a virtual assistant on an email utilized by Smith may specifically be executed using a bot framework component. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Wiener such that the second meeting management interface corresponds to a virtual assistant that communicates via a framework component, the framework component provides an email alias associated with the virtual assistant, wherein the email alias is associated with the virtual assistant to enable extracting electronic conferencing details for scheduled meetings because this enables an event-driven workflow that “[masks the] complexity [of executing tasks] from the workflow developer” (as suggested in Cranshaw: p. 2385, col. 2). Furthermore, “Cal [the virtual assistant] aims to reduce the burden of reading unnecessary email by communicating directly with individual people rather than emailing everyone at once. Although Cal may send many emails in the process of scheduling a meeting, individuals only see a small slice of the total communication. Even complex scenarios follow this principle. When coordinating with multiple attendees, handling failed ballots, rescheduling or cancelling a meeting, or collecting contact information from invitees, people are only included when required.” (Cranshaw: p. 2384, col. 1)
Wiener does not explicitly disclose that the call communication is established via a cloud-based communication platform. However, Lawson discloses that a conference call may be established between users via a cloud using a communication platform cloud-based service and an Application Programming Interface (API), wherein a first user requests a second user’s presence at the conference and the second user receives notification of such a request via a cloud(s) and his/her device and s/he must accept a request to connect, at which point the users are conferenced together via the cloud(s) (Lawson: ¶¶ 25, 60-66). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Wiener such that the call communication is established via a cloud-based communication platform in order to ensure that desired communications are properly routed and merged (as suggested in ¶ 63 of Lawson). This would have provided an additional convenience in setting up Wiener’s conference calls among users at the appropriate time and in a more automated manner while giving users added control in the process (e.g., to choose not to attend a particular meeting) and Wiener would have been easily amenable to such modifications since it envisions voice communications, including to facilitate interactive virtual meeting assistant activity (as seen in ¶¶ 22-23 of Wiener). 
	Wiener and Lawson do not explicitly disclose programmatically forwarding the established call communication to a user computing device, via the virtual assistant, for connecting the user computing device to the conferencing session associated with the scheduled meeting; and wherein the user computing device is automatically connected to the conferencing session based on an acceptance of the established call communication at the user computing device. Sambhar discloses that a virtual meeting attendee (VMA) may attend a meeting (or a particular portion of a meeting) on behalf of a human participant and the VMA may forward questions to the human participant via IM, etc. and/or patch the human participant into the existing conference, as needed such as when a trigger condition is detected (Sambhar: abstract, ¶¶ 4-10, 29, 62-64, 69-78, 88-92). Additionally, the Fanty reference shows that intelligent assistants are known to be specifically used to automatically and proactively set up meetings when the time for a particular meeting has arrived, based on information gathered from a calendar application (Fanty: col. 5: 50-62). More specifically, Fanty discloses automated communication connection of a user to a scheduled meeting at an appropriate time relative to the meeting time (Fanty: col. 5: 57-62). Fanty specifically facilitates such a connection using an intelligent assistant (also known as a personal assistant, virtual agent, or assistant) which may execute on the user’s computing device or remotely on a server (Fanty: col. 5: 24-35). The intelligent assistant may place a call to another person on behalf of a user (Fanty: col. 5: 42-46), identify a caller based on compared information of an incoming phone call (Fanty: col. 5: 42-46) or determine meeting information from a scheduled meeting and connect a user to a pre-established conference call (for two or more persons) using a conference call number and participant code, all facilitated through the intelligent assistant (Fanty: col. 5: 57-62, col. 8: 12-65). In other words, Fanty provides a nexus between the automated cloud-based call functions and call communication acceptance by a user (as disclosed in Lawson) with the ability of Wiener to automatically connect a participant to a meeting at an appropriate time based on extracted electronic conferencing details. Fanty further suggests that modifying Wiener in light of the teachings of Lawson (as discussed above) would have further been obvious to one skilled in the art before Applicant’s effective filing date in order to “improve the efficiency and processing of tasks ultimately desired by the end user,” such as joining a scheduled meeting and facilitating related communications (as suggested in Fanty: col. 5: 38-62). The Examiner further submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Wiener-Lawson combination to perform the steps of programmatically forwarding the established call communication to a user computing device, via the virtual assistant, for connecting the user computing device to the conferencing session associated with the scheduled meeting; and wherein the user computing device is automatically connected to the conferencing session based on an acceptance of the established call communication at the user computing device in order to provide greater flexibility to a human user in attending a meeting (such as the ability to participate directly only when needed), as suggested in ¶¶ 11, 78, 91-92 of Sambhar.
[Claim 2]	Wiener does not explicitly disclose wherein the bot framework supports each of the following:
	using the scheduling interface to associate the email alias of the virtual assistant as an invitee for the electronic meeting invite during creation of the electronic meeting; and
	using an email interface to forward the electronic meeting invite to the virtual assistant using the email alias of the virtual assistant.
However, Smith performs the step of accessing an electronic meeting invite, wherein the electronic meeting invite is associated with at least two meeting management interfaces, wherein the first meeting management interface corresponds to meeting scheduling applications and the second meeting management interface corresponds to a virtual assistant that communicates via a framework component, the framework component provides an email alias associated with the virtual assistant, wherein the email alias is associated with the virtual assistant to enable extracting electronic conferencing details for scheduled meetings (Smith: ¶¶ 93-117, 141-165). Smith describes the use of application programming interfaces (APIs) and an application layer including one or more application modules to implement the invention and such application module functions may facilitate a scheduling process using an email message that, when emailed to a particular email address, triggers an event scheduling process or task (Smith: ¶¶ 73-75, 83, 93). A bot may simply be a collection of executable programming instructions. As seen in Smith, copying a particular email address triggers scheduling script to be executed on behalf of a Scheduler (Smith: ¶¶ 93-117, 141-165) and the Scheduler may interact with other applications and platforms (Smith: ¶ 165). In effect, Smith discloses a bot and what is at least the equivalent of a bot framework. Even if Smith is not seen as inherently disclosing that its framework is specifically a “bot framework” (as recited in the claim), Cranshaw specifically explains how a virtual assistant is asked for help with scheduling by copying the virtual assistant in an email (Cranshaw: p. 2383, col. 2) and “[t]he assistant’s mailbox is managed using the Exchange Web Service API via Microsoft Bot Framework” (Cranshaw: p. 2385, col. 2). Cranshaw shows that the type of scheduling facilitated by copying a virtual assistant on an email utilized by Smith may specifically be executed using a bot framework component. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Wiener wherein the bot framework supports each of the following:
	using the scheduling interface to associate the email alias of the virtual assistant as an invitee for the electronic meeting invite during creation of the electronic meeting; and
	using an email interface to forward the electronic meeting invite to the virtual assistant using the email alias of the virtual assistant
because this enables an event-driven workflow that “[masks the] complexity [of executing tasks] from the workflow developer” (as suggested in Cranshaw: p. 2385, col. 2). Furthermore, “Cal [the virtual assistant] aims to reduce the burden of reading unnecessary email by communicating directly with individual people rather than emailing everyone at once. Although Cal may send many emails in the process of scheduling a meeting, individuals only see a small slice of the total communication. Even complex scenarios follow this principle. When coordinating with multiple attendees, handling failed ballots, rescheduling or cancelling a meeting, or collecting contact information from invitees, people are only included when required.” (Cranshaw: p. 2384, col. 1)
[Claim 3]	Wiener discloses wherein the one or more virtual assistant operations comprise detection of a user intent, identification of entity information, detection of occurrence of an event, connecting to a conferencing session, communicating with messaging applications, and recording or transcribing a conferencing session (¶¶ 19, 27, 34-35, 41-46, 53, 55). Wiener does not explicitly disclose that the one or more virtual assistant operations comprises detection of a user status. Fanty discloses that an intelligent assistant may monitor user actions related to a conference call (which has been established based on extracted electronic conference details) and continue to provide services related to the call, including display of a participant list and notification that a new participant has entered the meeting (Fanty: col. 5: 24-35, col. 9: 2-11, col. 9: 52 – col. 10: 11). Fanty’s intelligent assistant is a type of virtual assistant service and suggests what such a virtual assistant service (including the ones disclosed in Wiener and Lawson) might be capable of. Additionally, Sambhar discloses that a virtual meeting attendee (VMA) may attend a meeting (or a particular portion of a meeting) on behalf of a human participant and the VMA may forward questions to the human participant via IM, etc. and/or patch the human participant into the existing conference, as needed such as when a trigger condition is detected (Sambhar: abstract, ¶¶ 4-10, 29, 62-64, 69-78, 88-92). Sambhar’s virtual meeting attendee (VMA) may also detect presence information, which may trigger further action by the VMA (Sambhar: ¶¶ 78, 91), including contacting the associated attendee to patch him/her into the conference based on presence information, detection of a question from another attendee (inherently determined to be present based on the fact that s/he, while on the conference, submitted a question with the associated attendee’s name, for example), etc. (Sambhar: ¶¶ 29, 76-78, 91-92). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to further modify the Wiener-Lawson-Sambhar-Fanty combination such that the one or more virtual assistant operations comprises detection of a user status in order to enhance a user’s experience during a conference session, including by providing useful meeting information to the user for the user’s convenience. Furthermore, presence information may be used to more conveniently trigger actions, such as instructing the virtual assistant to patch a human participant into the conference, so that the human participant only needs to participate in the conference when needed (as suggested in ¶¶ 11, 78, 91-92 of Sambhar).
[Claim 4]	Wiener discloses wherein the one or more virtual assistant operations are adapted to provide an intelligent chat bot to generate dialogue flow for communicating with users (¶¶ 33, 41-42). Wiener does not explicitly disclose that these operations are supported by the bot framework component. However, Smith performs the step of accessing an electronic meeting invite, wherein the electronic meeting invite is associated with at least two meeting management interfaces, wherein the first meeting management interface corresponds to meeting scheduling applications and the second meeting management interface corresponds to a virtual assistant that communicates via a framework component, the framework component provides an email alias associated with the virtual assistant, wherein the email alias is associated with the virtual assistant to enable extracting electronic conferencing details for scheduled meetings (Smith: ¶¶ 93-117, 141-165). Smith describes the use of application programming interfaces (APIs) and an application layer including one or more application modules to implement the invention and such application module functions may facilitate a scheduling process using an email message that, when emailed to a particular email address, triggers an event scheduling process or task (Smith: ¶¶ 73-75, 83, 93). A bot may simply be a collection of executable programming instructions. As seen in Smith, copying a particular email address triggers scheduling script to be executed on behalf of a Scheduler (Smith: ¶¶ 93-117, 141-165) and the Scheduler may interact with other applications and platforms (Smith: ¶ 165). In effect, Smith discloses a bot and what is at least the equivalent of a bot framework. Even if Smith is not seen as inherently disclosing that its framework is specifically a “bot framework” (as recited in the claim), Cranshaw specifically explains how a virtual assistant is asked for help with scheduling by copying the virtual assistant in an email (Cranshaw: p. 2383, col. 2) and “[t]he assistant’s mailbox is managed using the Exchange Web Service API via Microsoft Bot Framework” (Cranshaw: p. 2385, col. 2). Cranshaw shows that the type of scheduling facilitated by copying a virtual assistant on an email utilized by Smith may specifically be executed using a bot framework component. Both Smith and Cranshaw facilitate the analysis of dialogue flow among users as part of their tasks. For example, Smith’s Scheduler can monitor discussions to assist in scheduling an event among various attendees (Smith: ¶ 167) and Cranshaw’s bot-framework-based virtual assistant “Cal” can generate dialogue with invitees (Cranshaw: p. 2382, col. 2; p. 2383, col. 2; p. 2385, col. 2). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Wiener such that the one or more virtual assistant operations are adapted to provide an intelligent chat bot to generate dialogue flow for communicating with users with support from the bot framework component because this enables an event-driven workflow that “[masks the] complexity [of executing tasks] from the workflow developer” (as suggested in Cranshaw: p. 2385, col. 2). Furthermore, “Cal [the virtual assistant] aims to reduce the burden of reading unnecessary email by communicating directly with individual people rather than emailing everyone at once. Although Cal may send many emails in the process of scheduling a meeting, individuals only see a small slice of the total communication. Even complex scenarios follow this principle. When coordinating with multiple attendees, handling failed ballots, rescheduling or cancelling a meeting, or collecting contact information from invitees, people are only included when required.” (Cranshaw: p. 2384, col. 1)
[Claim 5]	Wiener discloses wherein the extracting comprises detecting a telephone number and meeting-specific login data from the electronic meeting invite, and wherein programmatically establishing the call communication utilizes the telephone number and the meeting-specific login data to connect to the conferencing session (¶¶ 28, 40).
[Claim 6]	Wiener does not explicitly disclose wherein the extracting comprises detecting a meeting-specific uniform resource identifier (URI) from the electronic meeting invite, and wherein establishing the call communication utilizes the URI to connect to the conferencing session. Lawson discloses that a conference call may be established between users via a cloud using a communication platform cloud-based service and an Application Programming Interface (API), wherein a first user requests a second user’s presence at the conference and the second user receives notification of such a request via a cloud(s) and his/her device and s/he must accept a request to connect, at which point the users are conferenced together via the cloud(s) (Lawson: ¶¶ 25, 60-66). This is performed by associating URLs with user accounts and resources (Lawson: ¶¶ 52, 58-60, 62). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Wiener wherein the extracting comprises detecting a meeting-specific uniform resource identifier (URI) from the electronic meeting invite, and wherein establishing the call communication utilizes the URI to connect to the conferencing session in order to ensure that desired communications are properly routed and merged (as suggested in ¶ 63 of Lawson). This would have provided an additional convenience in setting up Wiener’s conference calls among users at the appropriate time and in a more automated, flexible, and cost-effective manner while giving users added control in the process (e.g., to choose not to attend a particular meeting) and Wiener would have been easily amenable to such modifications since it envisions voice communications, including to facilitate interactive virtual meeting assistant activity (as seen in ¶¶ 22-23 of Wiener), and Internet-based communications, including via use of a URL (Wiener: ¶¶ 16-17, 50). 
[Claim 7]	Wiener discloses:
wherein the virtual assistant is added to the electronic meeting invite, of the scheduling interface, associated with the scheduled meeting (¶¶ 19, 27; fig. 1; ¶¶ 17, 21-22, 26-27, 46 – The virtual assistant has an interface. The other meeting participants also have an interface for communication. The various participants (computer and human) interface with a meeting environment); and
wherein the electronic meeting invite comprises the electronic conferencing details for the scheduled meeting, the electronic conferencing details comprising contact information, a meeting location, a meeting time, and a meeting modality (¶¶ 19, 27-28, 40).
Wiener does not explicitly disclose that the virtual assistant is added to the electronic meeting invite, of the scheduling interface, associated with the scheduled meeting using the email alias. However, Smith performs the step of accessing an electronic meeting invite, wherein the electronic meeting invite is associated with at least two meeting management interfaces, wherein the first meeting management interface corresponds to meeting scheduling applications and the second meeting management interface corresponds to a virtual assistant that communicates via a framework component, the framework component provides an email alias associated with the virtual assistant, wherein the email alias is associated with the virtual assistant to enable extracting electronic conferencing details for scheduled meetings (Smith: ¶¶ 93-117, 141-165). Smith describes the use of application programming interfaces (APIs) and an application layer including one or more application modules to implement the invention and such application module functions may facilitate a scheduling process using an email message that, when emailed to a particular email address, triggers an event scheduling process or task (Smith: ¶¶ 73-75, 83, 93). A bot may simply be a collection of executable programming instructions. As seen in Smith, copying a particular email address triggers scheduling script to be executed on behalf of a Scheduler (Smith: ¶¶ 93-117, 141-165) and the Scheduler may interact with other applications and platforms (Smith: ¶ 165). In effect, Smith discloses a bot and what is at least the equivalent of a bot framework. Even if Smith is not seen as inherently disclosing that its framework is specifically a “bot framework” (as recited in the claim), Cranshaw specifically explains how a virtual assistant is asked for help with scheduling by copying the virtual assistant in an email (Cranshaw: p. 2383, col. 2) and “[t]he assistant’s mailbox is managed using the Exchange Web Service API via Microsoft Bot Framework” (Cranshaw: p. 2385, col. 2). Cranshaw shows that the type of scheduling facilitated by copying a virtual assistant on an email utilized by Smith may specifically be executed using a bot framework component. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Wiener such that the virtual assistant is added to the electronic meeting invite, of the scheduling interface, associated with the scheduled meeting using the email alias because this enables an event-driven workflow that “[masks the] complexity [of executing tasks] from the workflow developer” (as suggested in Cranshaw: p. 2385, col. 2). Furthermore, “Cal [the virtual assistant] aims to reduce the burden of reading unnecessary email by communicating directly with individual people rather than emailing everyone at once. Although Cal may send many emails in the process of scheduling a meeting, individuals only see a small slice of the total communication. Even complex scenarios follow this principle. When coordinating with multiple attendees, handling failed ballots, rescheduling or cancelling a meeting, or collecting contact information from invitees, people are only included when required.” (Cranshaw: p. 2384, col. 1)
[Claim 8]	Wiener does not explicitly disclose detecting, via the virtual assistant, meeting attendee presence status from the conferencing session; and 
providing, through the virtual assistant, a notification of meeting attendee presence status to the user computing device. Fanty discloses that an intelligent assistant may monitor user actions related to a conference call (which has been established based on extracted electronic conference details) and continue to provide services related to the call, including display of a participant list and notification that a new participant has entered the meeting (Fanty: col. 5: 24-35, col. 9: 2-11, col. 9: 52 – col. 10: 11). Fanty’s intelligent assistant is a type of virtual assistant service and suggests what such a virtual assistant service (including the ones disclosed in Wiener and Lawson) might be capable of. Additionally, Sambhar discloses that a virtual meeting attendee (VMA) may attend a meeting (or a particular portion of a meeting) on behalf of a human participant and the VMA may forward questions to the human participant via IM, etc. and/or patch the human participant into the existing conference, as needed such as when a trigger condition is detected (Sambhar: abstract, ¶¶ 4-10, 29, 62-64, 69-78, 88-92). Sambhar’s virtual meeting attendee (VMA) may also detect presence information, which may trigger further action by the VMA (Sambhar: ¶¶ 78, 91), including contacting the associated attendee to patch him/her into the conference based on presence information, detection of a question from another attendee (inherently determined to be present based on the fact that s/he, while on the conference, submitted a question with the associated attendee’s name, for example), etc. (Sambhar: ¶¶ 29, 76-78, 91-92). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to further modify the Wiener-Lawson-Sambhar-Fanty combination to perform the steps of detecting, via the virtual assistant, meeting attendee presence status from the conferencing session; and providing, through the virtual assistant, a notification of meeting attendee presence status to the user computing device in order to enhance a user’s experience during a conference session, including by providing useful meeting information to the user for the user’s convenience. Furthermore, presence information may be used to more conveniently trigger actions, such as instructing the virtual assistant to patch a human participant into the conference, so that the human participant only needs to participate in the conference when needed (as suggested in ¶¶ 11, 78, 91-92 of Sambhar).
[Claim 9]	Wiener discloses receiving, through the virtual assistant, an instructional command for update of attendees of the conferencing session; and notifying, via the conferencing session, meeting attendees based on a processing of the instructional command (¶¶ 51-53).
[Claim 21]	Wiener does not explicitly disclose:
	detecting meeting attendee presence status from the conferencing session; 	wherein programmatically forwarding the established call communication to the user computing device occurs responsive to a determination that one or more attendees are in the conferencing session.
Fanty discloses that an intelligent assistant may monitor user actions related to a conference call (which has been established based on extracted electronic conference details) and continue to provide services related to the call, including display of a participant list and notification that a new participant has entered the meeting (Fanty: col. 5: 24-35, col. 9: 2-11, col. 9: 52 – col. 10: 11). Fanty’s intelligent assistant is a type of virtual assistant service and suggests what such a virtual assistant service (including the ones disclosed in Wiener and Lawson) might be capable of. Additionally, Sambhar discloses that a virtual meeting attendee (VMA) may attend a meeting (or a particular portion of a meeting) on behalf of a human participant and the VMA may forward questions to the human participant via IM, etc. and/or patch the human participant into the existing conference, as needed such as when a trigger condition is detected (Sambhar: abstract, ¶¶ 4-10, 29, 62-64, 69-78, 88-92). Sambhar’s virtual meeting attendee (VMA) may also detect presence information, which may trigger further action by the VMA (Sambhar: ¶¶ 78, 91), including contacting the associated attendee to patch him/her into the conference based on presence information, detection of a question from another attendee (inherently determined to be present based on the fact that s/he, while on the conference, submitted a question with the associated attendee’s name, for example), etc. (Sambhar: ¶¶ 29, 76-78, 91-92). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to further modify the Wiener-Lawson-Sambhar-Fanty combination to perform the steps of:
	detecting meeting attendee presence status from the conferencing session; 	wherein programmatically forwarding the established call communication to the user computing device occurs responsive to a determination that one or more attendees are in the conferencing session
in order to enhance a user’s experience during a conference session, including by providing useful meeting information to the user for the user’s convenience. Furthermore, presence information may be used to more conveniently trigger actions, such as instructing the virtual assistant to patch a human participant into the conference, so that the human participant only needs to participate in the conference when needed (as suggested in ¶¶ 11, 78, 91-92 of Sambhar).
[Claim 10]	Wiener discloses a system comprising:
	at least one processor (¶¶ 14, 60); and
	a memory, operatively connected with the at least one processor, storing
computer-executable instructions that, when executed by the at least one processor,
causes the at least one processor to perform operations (¶¶ 15, 58-59) comprising:
	accessing an electronic meeting invite associated with at least one meeting management interface that corresponds to a virtual assistant (fig. 1; ¶¶ 17, 21-22, 26-27, 46 – The virtual assistant has an interface. The other meeting participants also have an interface for communication. The various participants (computer and human) interface with a meeting environment);
	extracting, from the electronic meeting invite, electronic conferencing
details for a scheduled meeting, wherein the scheduled meeting is scheduled based on one or more virtual assistant operations that are adapted to operate with a scheduling interface of an application associated with the scheduled meeting (¶¶ 19, 27; fig. 1; ¶¶ 17, 21-22, 26-27, 46 – The virtual assistant has an interface. The other meeting participants also have an interface for communication. The various participants (computer and human) interface with a meeting environment);
	detecting an occurrence of the scheduled meeting based on an analysis of
the extracted electronic conferencing details (¶¶ 19, 27);
	based on the detected occurrence of the scheduled meeting, programmatically establishing a call communication with a conferencing session associated with the scheduled meeting, the call communication established by a virtual assistant (¶¶ 19, 27, 32-34).
Wiener does not explicitly that the virtual assistant communicates via a bot framework component, the bot framework component provides an email alias associated with the virtual assistant, wherein the email alias is associated with the virtual assistant to enable extracting electronic conferencing details for scheduled meetings. However, Smith performs the step of accessing an electronic meeting invite, wherein the electronic meeting invite is associated with at least two meeting management interfaces, wherein the first meeting management interface corresponds to meeting scheduling applications and the second meeting management interface corresponds to a virtual assistant that communicates via a framework component, the framework component provides an email alias associated with the virtual assistant, wherein the email alias is associated with the virtual assistant to enable extracting electronic conferencing details for scheduled meetings (Smith: ¶¶ 93-117, 141-165). Smith describes the use of application programming interfaces (APIs) and an application layer including one or more application modules to implement the invention and such application module functions may facilitate a scheduling process using an email message that, when emailed to a particular email address, triggers an event scheduling process or task (Smith: ¶¶ 73-75, 83, 93). A bot may simply be a collection of executable programming instructions. As seen in Smith, copying a particular email address triggers scheduling script to be executed on behalf of a Scheduler (Smith: ¶¶ 93-117, 141-165) and the Scheduler may interact with other applications and platforms (Smith: ¶ 165). In effect, Smith discloses a bot and what is at least the equivalent of a bot framework. Even if Smith is not seen as inherently disclosing that its framework is specifically a “bot framework” (as recited in the claim), Cranshaw specifically explains how a virtual assistant is asked for help with scheduling by copying the virtual assistant in an email (Cranshaw: p. 2383, col. 2) and “[t]he assistant’s mailbox is managed using the Exchange Web Service API via Microsoft Bot Framework” (Cranshaw: p. 2385, col. 2). Cranshaw shows that the type of scheduling facilitated by copying a virtual assistant on an email utilized by Smith may specifically be executed using a bot framework component. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Wiener such that the virtual assistant communicates via a bot framework component, the bot framework component provides an email alias associated with the virtual assistant, wherein the email alias is associated with the virtual assistant to enable extracting electronic conferencing details for scheduled meetings because this enables an event-driven workflow that “[masks the] complexity [of executing tasks] from the workflow developer” (as suggested in Cranshaw: p. 2385, col. 2). Furthermore, “Cal [the virtual assistant] aims to reduce the burden of reading unnecessary email by communicating directly with individual people rather than emailing everyone at once. Although Cal may send many emails in the process of scheduling a meeting, individuals only see a small slice of the total communication. Even complex scenarios follow this principle. When coordinating with multiple attendees, handling failed ballots, rescheduling or cancelling a meeting, or collecting contact information from invitees, people are only included when required.” (Cranshaw: p. 2384, col. 1)
	Wiener does not explicitly disclose programmatically forwarding the established call communication as an incoming call to a user computing device, via the virtual assistant, for connecting the user computing device to the conferencing session associated with the scheduled meeting; and wherein the user computing device is automatically connected to the conferencing session based on an acceptance of the established call communication at the user computing device. Lawson discloses that a conference call may be established between users via a cloud using a communication platform cloud-based service and an Application Programming Interface (API), wherein a first user requests a second user’s presence at the conference and the second user receives notification of such a request via a cloud(s) and his/her device and s/he must accept a request to connect, at which point the users are conferenced together via the cloud(s) (Lawson: ¶¶ 25, 60-66). Additionally, Sambhar discloses that a virtual meeting attendee (VMA) may attend a meeting (or a particular portion of a meeting) on behalf of a human participant and the VMA may forward questions to the human participant via IM, etc. and/or patch the human participant into the existing conference, as needed such as when a trigger condition is detected (Sambhar: abstract, ¶¶ 4-10, 29, 62-64, 69-78, 88-92). Additionally, the Fanty reference shows that intelligent assistants are known to be specifically used to automatically and proactively set up meetings when the time for a particular meeting has arrived, based on information gathered from a calendar application (Fanty: col. 5: 50-62). More specifically, Fanty discloses automated communication connection of a user to a scheduled meeting at an appropriate time relative to the meeting time (Fanty: col. 5: 57-62). Fanty specifically facilitates such a connection using an intelligent assistant (also known as a personal assistant, virtual agent, or assistant) which may execute on the user’s computing device or remotely on a server (Fanty: col. 5: 24-35). The intelligent assistant may place a call to another person on behalf of a user (Fanty: col. 5: 42-46), identify a caller based on compared information of an incoming phone call (Fanty: col. 5: 42-46) or determine meeting information from a scheduled meeting and connect a user to a pre-established conference call (for two or more persons) using a conference call number and participant code, all facilitated through the intelligent assistant (Fanty: col. 5: 57-62, col. 8: 12-65). In other words, Fanty provides a nexus between the automated cloud-based call functions and call communication acceptance by a user (as disclosed in Lawson) with the ability of Wiener to automatically connect a participant to a meeting at an appropriate time based on extracted electronic conferencing details. Fanty further suggests that modifying Wiener in light of the teachings of Lawson (as discussed above) would have further been obvious to one skilled in the art before Applicant’s effective filing date in order to “improve the efficiency and processing of tasks ultimately desired by the end user,” such as joining a scheduled meeting and facilitating related communications (as suggested in Fanty: col. 5: 38-62). The Examiner further submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Wiener to perform the steps of programmatically forwarding the established call communication as an incoming call to a user computing device, via the virtual assistant, for connecting the user computing device to the conferencing session associated with the scheduled meeting; and wherein the user computing device is automatically connected to the conferencing session based on an acceptance of the established call communication at the user computing device in order to provide greater flexibility to a human user in attending a meeting (such as the ability to participate directly only when needed), as suggested in ¶¶ 11, 78, 91-92 of Sambhar.
[Claim 11]	Wiener does not explicitly disclose wherein the call communication is a Voice over Internet Protocol (VoIP) call communication, and wherein the acceptance of the established call communication is answering the forwarded VoIP call communication. Wiener, however, facilitates voice communications (Wiener: ¶¶ 22-23). Lawson discloses that browser to browser voice communications (i.e., an example of Voice over Internet communications) may be performed (Lawson: ¶ 23) and Sambhar discloses that web conferences may include VOIP (Sambhar: ¶ 2) as does Fanty (Fanty: col. 9: 34-35). The Wiener-Lawson-Sambhar-Fanty combination addresses the steps of programmatically forwarding the established call communication as an incoming call to a user computing device, via the virtual assistant, for connecting the user computing device to the conferencing session associated with the scheduled meeting; and wherein the user computing device is automatically connected to the conferencing session based on an acceptance of the established call communication at the user computing device (as seen in the rejection of the independent claim above). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to further modify the Wiener-Lawson-Sambhar-Fanty combination wherein the call communication is a Voice over Internet Protocol (VoIP) call communication, and wherein the acceptance of the established call communication is answering the forwarded VoIP call communication in order to provide greater flexibility to a human user in attending a meeting (such as the ability to participate directly only when needed), as suggested in ¶¶ 11, 78, 91-92 of Sambhar, while meeting the communication needs of multiple participants in a more flexible and cost-effective manner (such as by making VoIP communications available).
[Claim 12]	Wiener discloses wherein the established call communication further comprises chat dialogue directed to a meeting attendee of the electronic meeting invite (¶¶ 33, 41-42).
[Claim 13]	Wiener discloses wherein the operations performed by the at least one processor further comprise: programmatically establishing the call communication based on the extracted electronic conferencing details (¶¶ 19, 27, 32-34).
[Claim 14]	Wiener discloses wherein the extracting comprises detecting a telephone number and meeting-specific login data from the electronic meeting invite, and wherein programmatically establishing the call communication utilizes the telephone number and the meeting-specific login data to connect to the conferencing session (¶¶ 28, 40).
[Claim 15]	Wiener does not explicitly disclose wherein the extracting comprises detecting meeting-specific uniform resource identifier (URI) from the electronic meeting invite, and wherein establishing the call communication utilizes the URI to connect to the conferencing session. Lawson discloses that a conference call may be established between users via a cloud using a communication platform cloud-based service and an Application Programming Interface (API), wherein a first user requests a second user’s presence at the conference and the second user receives notification of such a request via a cloud(s) and his/her device and s/he must accept a request to connect, at which point the users are conferenced together via the cloud(s) (Lawson: ¶¶ 25, 60-66). This is performed by associating URLs with user accounts and resources (Lawson: ¶¶ 52, 58-60, 62). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Wiener wherein the extracting comprises detecting meeting-specific uniform resource identifier (URI) from the electronic meeting invite, and wherein establishing the call communication utilizes the URI to connect to the conferencing session in order to ensure that desired communications are properly routed and merged (as suggested in ¶ 63 of Lawson). This would have provided an additional convenience in setting up Wiener’s conference calls among users at the appropriate time and in a more automated, flexible, and cost-effective manner while giving users added control in the process (e.g., to choose not to attend a particular meeting) and Wiener would have been easily amenable to such modifications since it envisions voice communications, including to facilitate interactive virtual meeting assistant activity (as seen in ¶¶ 22-23 of Wiener), and Internet-based communications, including via use of a URL (Wiener: ¶¶ 16-17, 50). 
[Claim 16]	Wiener discloses wherein the virtual assistant joins the conferencing session using the extracted electronic conferencing details (¶¶ 19, 27, 32-34).
[Claim 17]	Wiener does not explicitly disclose wherein the operations performed by the at least one processor further comprise: detecting, via the virtual assistant, meeting attendee presence status from the conferencing session; and providing, through the virtual assistant, a notification of meeting attendee presence status to the user computing device. Fanty discloses that an intelligent assistant may monitor user actions related to a conference call (which has been established based on extracted electronic conference details) and continue to provide services related to the call, including display of a participant list and notification that a new participant has entered the meeting (Fanty: col. 5: 24-35, col. 9: 2-11, col. 9: 52 – col. 10: 11). Fanty’s intelligent assistant is a type of virtual assistant service and suggests what such a virtual assistant service (including the ones disclosed in Wiener and Lawson) might be capable of. Additionally, Sambhar discloses that a virtual meeting attendee (VMA) may attend a meeting (or a particular portion of a meeting) on behalf of a human participant and the VMA may forward questions to the human participant via IM, etc. and/or patch the human participant into the existing conference, as needed such as when a trigger condition is detected (Sambhar: abstract, ¶¶ 4-10, 29, 62-64, 69-78, 88-92). Sambhar’s virtual meeting attendee (VMA) may also detect presence information, which may trigger further action by the VMA (Sambhar: ¶¶ 78, 91), including contacting the associated attendee to patch him/her into the conference based on presence information, detection of a question from another attendee (inherently determined to be present based on the fact that s/he, while on the conference, submitted a question with the associated attendee’s name, for example), etc. (Sambhar: ¶¶ 29, 76-78, 91-92). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to further modify the Wiener-Lawson-Sambhar-Fanty combination wherein the operations performed by the at least one processor further comprise: detecting, via the virtual assistant, meeting attendee presence status from the conferencing session; and providing, through the virtual assistant, a notification of meeting attendee presence status to the user computing device in order to enhance a user’s experience during a conference session, including by providing useful meeting information to the user for the user’s convenience. Furthermore, presence information may be used to more conveniently trigger actions, such as instructing the virtual assistant to patch a human participant into the conference, so that the human participant only needs to participate in the conference when needed (as suggested in ¶¶ 11, 78, 91-92 of Sambhar).
[Claim 18]	Wiener discloses wherein the operations performed by the at least one processor further comprise: receiving, through the virtual assistant, an instructional command for update of attendees of the conferencing session; and notifying, via the conferencing session, meeting attendees based on a processing of the instructional command (¶¶ 51-53).
[Claim 19]	Wiener discloses one or more computer-readable storage media storing computer-executable instructions that, when executed by at least one processor, causes the at least one processor to execute a method (¶¶ 14-15, 58-60) comprising:
	accessing an electronic meeting invite associated with at least one meeting management interface that corresponds to a virtual assistant (fig. 1; ¶¶ 17, 21-22, 26-27, 46 – The virtual assistant has an interface. The other meeting participants also have an interface for communication. The various participants (computer and human) interface with a meeting environment);
	extracting, from the electronic meeting invite, electronic conferencing details for a scheduled meeting, wherein the scheduled meeting is scheduled based on one or more virtual assistant operations that are adapted to operate with a scheduling interface of an application associated with the scheduled meeting (¶¶ 19, 27; fig. 1; ¶¶ 17, 21-22, 26-27, 46 – The virtual assistant has an interface. The other meeting participants also have an interface for communication. The various participants (computer and human) interface with a meeting environment);
	detecting an occurrence of the scheduled meeting based on an analysis of the extracted electronic conferencing details (¶¶ 19, 27);
	based on the detected occurrence of the scheduled meeting, programmatically establishing a call communication with a conferencing session associated with the scheduled meeting, the call communication established by a virtual assistant (¶¶ 19, 27, 32-34).
Wiener does not explicitly that the virtual assistant communicates via a bot framework component, the bot framework component provides an email alias associated with the virtual assistant, wherein the email alias is associated with the virtual assistant to enable extracting electronic conferencing details for scheduled meetings. However, Smith performs the step of accessing an electronic meeting invite, wherein the electronic meeting invite is associated with at least two meeting management interfaces, wherein the first meeting management interface corresponds to meeting scheduling applications and the second meeting management interface corresponds to a virtual assistant that communicates via a framework component, the framework component provides an email alias associated with the virtual assistant, wherein the email alias is associated with the virtual assistant to enable extracting electronic conferencing details for scheduled meetings (Smith: ¶¶ 93-117, 141-165). Smith describes the use of application programming interfaces (APIs) and an application layer including one or more application modules to implement the invention and such application module functions may facilitate a scheduling process using an email message that, when emailed to a particular email address, triggers an event scheduling process or task (Smith: ¶¶ 73-75, 83, 93). A bot may simply be a collection of executable programming instructions. As seen in Smith, copying a particular email address triggers scheduling script to be executed on behalf of a Scheduler (Smith: ¶¶ 93-117, 141-165) and the Scheduler may interact with other applications and platforms (Smith: ¶ 165). In effect, Smith discloses a bot and what is at least the equivalent of a bot framework. Even if Smith is not seen as inherently disclosing that its framework is specifically a “bot framework” (as recited in the claim), Cranshaw specifically explains how a virtual assistant is asked for help with scheduling by copying the virtual assistant in an email (Cranshaw: p. 2383, col. 2) and “[t]he assistant’s mailbox is managed using the Exchange Web Service API via Microsoft Bot Framework” (Cranshaw: p. 2385, col. 2). Cranshaw shows that the type of scheduling facilitated by copying a virtual assistant on an email utilized by Smith may specifically be executed using a bot framework component. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Wiener such that the virtual assistant communicates via a bot framework component, the bot framework component provides an email alias associated with the virtual assistant, wherein the email alias is associated with the virtual assistant to enable extracting electronic conferencing details for scheduled meetings because this enables an event-driven workflow that “[masks the] complexity [of executing tasks] from the workflow developer” (as suggested in Cranshaw: p. 2385, col. 2). Furthermore, “Cal [the virtual assistant] aims to reduce the burden of reading unnecessary email by communicating directly with individual people rather than emailing everyone at once. Although Cal may send many emails in the process of scheduling a meeting, individuals only see a small slice of the total communication. Even complex scenarios follow this principle. When coordinating with multiple attendees, handling failed ballots, rescheduling or cancelling a meeting, or collecting contact information from invitees, people are only included when required.” (Cranshaw: p. 2384, col. 1)
Wiener does not explicitly disclose programmatically forwarding the established call communication to a user computing device, via the virtual assistant, for connecting the user computing device to the conferencing session for the scheduled meeting; and wherein the user computing device is automatically connected to the conferencing session based on an acceptance of an incoming call comprising the forwarded established call communication at the user computing device. Lawson discloses that a conference call may be established between users via a cloud using a communication platform cloud-based service and an Application Programming Interface (API), wherein a first user requests a second user’s presence at the conference and the second user receives notification of such a request via a cloud(s) and his/her device and s/he must accept a request to connect, at which point the users are conferenced together via the cloud(s) (Lawson: ¶¶ 25, 60-66). Additionally, Sambhar discloses that a virtual meeting attendee (VMA) may attend a meeting (or a particular portion of a meeting) on behalf of a human participant and the VMA may forward questions to the human participant via IM, etc. and/or patch the human participant into the existing conference, as needed such as when a trigger condition is detected (Sambhar: abstract, ¶¶ 4-10, 29, 62-64, 69-78, 88-92), including contacting the associated attendee to patch him/her into the conference based on presence information, detection of a question from another attendee (inherently determined to be present based on the fact that s/he, while on the conference, submitted a question with the associated attendee’s name, for example), etc. (Sambhar: ¶¶ 29, 76-78, 91-92). Additionally, the Fanty reference shows that intelligent assistants are known to be specifically used to automatically and proactively set up meetings when the time for a particular meeting has arrived, based on information gathered from a calendar application (Fanty: col. 5: 50-62). More specifically, Fanty discloses automated communication connection of a user to a scheduled meeting at an appropriate time relative to the meeting time (Fanty: col. 5: 57-62). Fanty specifically facilitates such a connection using an intelligent assistant (also known as a personal assistant, virtual agent, or assistant) which may execute on the user’s computing device or remotely on a server (Fanty: col. 5: 24-35). The intelligent assistant may place a call to another person on behalf of a user (Fanty: col. 5: 42-46), identify a caller based on compared information of an incoming phone call (Fanty: col. 5: 42-46) or determine meeting information from a scheduled meeting and connect a user to a pre-established conference call (for two or more persons) using a conference call number and participant code, all facilitated through the intelligent assistant (Fanty: col. 5: 57-62, col. 8: 12-65). In other words, Fanty provides a nexus between the automated cloud-based call functions and call communication acceptance by a user (as disclosed in Lawson) with the ability of Wiener to automatically connect a participant to a meeting at an appropriate time based on extracted electronic conferencing details. Fanty further suggests that modifying Wiener in light of the teachings of Lawson (as discussed above) would have further been obvious to one skilled in the art before Applicant’s effective filing date in order to “improve the efficiency and processing of tasks ultimately desired by the end user,” such as joining a scheduled meeting and facilitating related communications (as suggested in Fanty: col. 5: 38-62). The Examiner further submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Wiener to perform the steps of programmatically forwarding the established call communication to a user computing device, via the virtual assistant, for connecting the user computing device to the conferencing session for the scheduled meeting; and wherein the user computing device is automatically connected to the conferencing session based on an acceptance of an incoming call comprising the forwarded established call communication at the user computing device in order to provide greater flexibility to a human user in attending a meeting (such as the ability to participate directly only when needed), as suggested in ¶¶ 11, 78, 91-92 of Sambhar.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sanghavi et al. (US 2016/0335532) – Discloses that a virtual assistant may be copied on a message when needed to schedule a group of participants and/or to facilitate payment (Figs. 4B-4F, 5C-6E).
Kumar et al. (US 2019/0028591) – Discloses the use of chat bots and an AI-assisted interface.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683